DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 72, 76, 80, 81, and 82, the phrases "so that"; “or better yet”; “preferably”; “claw-like”; and “preferably by melding” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 68 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lu (U.S. PG Pub. 2011/0258813 A1) [813].
Regarding Claim 68, Reference [813] discloses at least two paper clips (31, 33) positioned directly on top of each other, having a large loop and a small loop that is positioned in the inner region that is enclosed thereby, and a connecting element (32), characterized in that the connecting element holds the small loop of the one paper clip in the region that is enclosed by the large loop of the other paper clip and on the one side of the loops positioned one inside the other, across their longitudinal broad side, there is a free large loop of the one paper clip and on the other side of the loops positioned one inside the other, across their longitudinal broad side, there is a free small loop of the other paper clip.
Claims 68-82 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Voss (U.S. 3,120,041) [041].
Regarding Claim 68, Reference [041] discloses at least two paper clips (13, 14, 15) positioned directly on top of each other, having a large loop and a small loop that is positioned in the inner region that is enclosed thereby, and a connecting element (25) characterized in that the connecting element holds the small loop of the one paper clip in the region that is enclosed by the large loop of the other paper clip and on the one side of the loops positioned one inside the other, across their longitudinal broad side, there is a free large loop of the one paper clip and on the other side of the loops positioned one inside the other, across their longitudinal broad side, there is a free small loop of the other paper clip.
Regarding Claim 69, Reference [041] discloses wherein the connecting element is a sheath with two flat large surfaces (25, 26, 27, 28) into which one of the loops of each of the two paper clips is slid in such a way that the sheath holds the two paper clips in position so that their other loop is ready to clip an item that is to be held between it and the outer surface of the large surface of the sheath facing it, with the two loops of the paper clips that are inserted into one and the same sheath being positioned one on top of and separate from each other.
Regarding Claim 70, Reference [041] discloses wherein the sheath is open at both of its narrow ends.
Regarding Claim 71, Reference [041] discloses wherein the sheath is a flexible tube segment.
Regarding Claim 72, Reference [041] discloses wherein the finished inner cross-section of the sheath is dimensioned and embodied so that two loops of two different paper clips can be accommodated independently of each other in the sheath without one loop having to be inserted into the inner region enclosed by the other loop.
Regarding Claim 73, Reference [041] discloses wherein at the end on at least one large surface, the sheath has a single bevel (where 28 meets 27).
Regarding Claim 74, Reference [041] discloses wherein at the end on at least one large surface, the sheath has a double bevel (one on each side).
Regarding Claim 75, Reference [041] discloses wherein the sheath has a tongue (end of 28), which protrudes from the sheath in the direction of the longitudinal axis (L) of the sheath.
Regarding Claim 76, Reference [041] discloses wherein the sheath has at least one - or better yet two – wings (sides of 28), which extend(s) away from it in a direction transverse to the longitudinal axis (L) of the sheath.
Regarding Claim 77, Reference [041] discloses wherein the connecting element is a sheath into which the large loop of the one paper clip, together with the small loop of the other paper clip that is positioned in the inner region that is enclosed thereby, is inserted through an open first narrow end of the sheath.
Regarding Claim 78, Reference [041] discloses wherein the inner cross-section of the sheath is embodied so that the large loop of the paper clip inserted into it, at least in the region of its tip, rests with frictional engagement internally against the longitudinal narrow sides of the sheath and/or rests with frictional engagement internally against the longitudinal broad sides of the sheath.
Regarding Claim 79, Reference [041] discloses wherein opposite from its open first narrow end, the sheath has a second, likewise open narrow end.
Regarding Claim 80, as best understood, Reference [041] discloses wherein the free end of the small loop is bent slightly inward preferably by 30° to 60° and ideally by 45° +/- 5° and thus forms a bend.
Claim 81, as best understood, Reference [041] discloses wherein the connecting element is embodied in the form of a double claw, which consists of a main claw part (28) that bridges over the plane that one large loop defines between its two legs; the main claw part is adjoined on both leg sides by claw-like wrap-arounds that each grasp around a leg of a large loop.
Regarding Claim 82, as best understood, Reference [041] discloses wherein the connecting element is embodied as a plate which is interconnected with both legs of a large loop, preferably by melding.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. a paper clip system, does not depend on its method of production, i.e. melding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Claims 68-72, and 80 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chase (U.S. 3,408,700) [700a].
Regarding Claim 68, Reference [700a] discloses at least two paper clips (16, 18) positioned directly on top of each other, having a large loop and a small loop that is positioned in the inner region that is enclosed thereby, and a connecting element (24) characterized in that the connecting element holds the small loop of the one paper clip in the region that is enclosed by the large loop of the other paper clip and on the one side of the loops positioned one inside the other, across their longitudinal broad side, there is a free large loop of the one paper clip and on the other side of the loops positioned one inside the other, across their longitudinal broad side, there is a free small loop of the other paper clip.
Claim 69, Reference [700a] discloses wherein the connecting element is a sheath with two flat large surfaces (top/bottom) into which one of the loops of each of the two paper clips is slid in such a way that the sheath holds the two paper clips in position so that their other loop is ready to clip an item that is to be held between it and the outer surface of the large surface of the sheath facing it, with the two loops of the paper clips that are inserted into one and the same sheath being positioned one on top of and separate from each other.
Regarding Claim 70, Reference [700a] discloses wherein the sheath is open at both of its narrow ends.
Regarding Claim 71, Reference [700a] discloses wherein the sheath is a flexible tube segment.
Regarding Claim 72, Reference [700a] discloses wherein the finished inner cross-section of the sheath is dimensioned and embodied so that two loops of two different paper clips can be accommodated independently of each other in the sheath without one loop having to be inserted into the inner region enclosed by the other loop.
Regarding Claim 80, as best understood, Reference [700a] discloses wherein the free end of the small loop is bent slightly inward preferably by 30° to 60° and ideally by 45° +/- 5° and thus forms a bend.
Claims 68-74 and 77- 80 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chase (U.S. 3,408,700) [700b].
Regarding Claim 68, Reference [700b] discloses at least two paper clips (16, 18) positioned directly on top of each other, having a large loop and a small loop that is positioned in the inner region that is enclosed thereby, and a connecting element (22) characterized in that the connecting element holds the small loop of the one paper clip in the region that is enclosed by the large loop of the other paper clip and on the one side of the loops positioned one inside the other, across their longitudinal broad side, there is a free large loop of the one paper clip and on the other side of the loops positioned one inside the other, across their longitudinal broad side, there is a free small loop of the other paper clip.
Regarding Claim 69, Reference [700b] discloses wherein the connecting element is a sheath with two flat large surfaces (top/bottom) into which one of the loops of each of the two paper clips is slid in such a way that the sheath holds the two paper clips in position so that their other loop is ready to clip an item that is to be held between it and the outer surface of the large surface of the sheath facing it, with the two loops of the paper clips that are inserted into one and the same sheath being positioned one on top of and separate from each other.
Regarding Claim 71, Reference [700b] discloses wherein the sheath is a flexible tube segment.
Regarding Claim 72, Reference [700b] discloses wherein the finished inner cross-section of the sheath is dimensioned and embodied so that two loops of two different paper clips can be accommodated independently of each other in the sheath without one loop having to be inserted into the inner region enclosed by the other loop.
Regarding Claim 73, Reference [700b] discloses wherein at the end on at least one large surface, the sheath has a single bevel (top).
Regarding Claim 74, Reference [700b] discloses wherein at the end on at least one large surface, the sheath has a double bevel (top/bottom).
Regarding Claim 77, Reference [700b] discloses wherein the connecting element is a sheath into which the large loop of the one paper clip, together with the small loop of the other paper clip that is positioned in the inner region that is enclosed thereby, is inserted through an open first narrow end of the sheath.
Regarding Claim 78, Reference [700b] discloses wherein the inner cross-section of the sheath is embodied so that the large loop of the paper clip inserted into it, at least in the region of its tip, rests with frictional engagement internally against the longitudinal narrow sides of the sheath and/or rests with frictional engagement internally against the longitudinal broad sides of the sheath.
Regarding Claim 79, Reference [700b] discloses wherein opposite from its open first narrow end, the sheath has a second, likewise open narrow end.
Regarding Claim 80, as best understood, Reference [700b] discloses wherein the free end of the small loop is bent slightly inward preferably by 30° to 60° and ideally by 45° +/- 5° and thus forms a bend.
Claims 68-74, 76-78, and 80-82 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chase (U.S. 3,225,469) [469a].
Regarding Claim 68, Reference [469a] discloses at least two paper clips (16, 17) positioned directly on top of each other, having a large loop and a small loop that is positioned in the inner region that is enclosed thereby, and a connecting element (sheath Fig. 14) characterized in that the connecting element holds the small loop of the one paper clip in the region that is enclosed by the large loop of the other paper clip and on the one side of the loops positioned one inside the other, across their longitudinal broad side, there is a free large loop of the one paper clip and on the other side of the loops positioned one inside the other, across their longitudinal broad side, there is a free small loop of the other paper clip.
Regarding Claim 69, Reference [469a] discloses wherein the connecting element is a sheath with two flat large surfaces (top/bottom) into which one of the loops of each of the two paper clips is slid in such a way that the sheath holds the two paper clips in position so that their other loop is ready to clip an item that is to be held between it and the outer surface of the large surface of the sheath facing it, with the two loops of the paper clips that are inserted into one and the same sheath being positioned one on top of and separate from each other.
Regarding Claim 70, Reference [469a] discloses wherein the sheath is open at both of its narrow ends (left/right).
Claim 71, Reference [469a] discloses wherein the sheath is a flexible tube segment.
Regarding Claim 72, Reference [469a] discloses wherein the finished inner cross-section of the sheath is dimensioned and embodied so that two loops of two different paper clips can be accommodated independently of each other in the sheath without one loop having to be inserted into the inner region enclosed by the other loop.
Regarding Claim 73, Reference [469a] discloses wherein at the end on at least one large surface, the sheath has a single bevel (right 56/63).
Regarding Claim 74, Reference [469a] discloses wherein at the end on at least one large surface, the sheath has a double bevel (one on each side at 56, 57).
Regarding Claim 76, Reference [469a] discloses wherein the sheath has at least one - or better yet two – wings (sides 56, 57), which extend(s) away from it in a direction transverse to the longitudinal axis (L) of the sheath.
Regarding Claim 77, Reference [469a] discloses wherein the connecting element is a sheath into which the large loop of the one paper clip, together with the small loop of the other paper clip that is positioned in the inner region that is enclosed thereby, is inserted through an open first narrow end of the sheath.
Regarding Claim 78, Reference [469a] discloses wherein the inner cross-section of the sheath is embodied so that the large loop of the paper clip inserted into it, at least in the region of its tip, rests with frictional engagement internally against the longitudinal narrow sides of the sheath and/or rests with frictional engagement internally against the longitudinal broad sides of the sheath.
Regarding Claim 80, as best understood, Reference [469a] discloses wherein the free end of the small loop is bent slightly inward preferably by 30° to 60° and ideally by 45° +/- 5° and thus forms a bend.
Claim 81, as best understood, Reference [469a] discloses wherein the connecting element is embodied in the form of a double claw, which consists of a main claw part (61) that bridges over the plane that one large loop defines between its two legs; the main claw part is adjoined on both leg sides by claw-like wrap-arounds that each grasp around a leg of a large loop.
Regarding Claim 82, as best understood, Reference [469a] discloses wherein the connecting element is embodied as a plate which is interconnected with both legs of a large loop, preferably by melding.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. a paper clip system, does not depend on its method of production, i.e. melding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Claims 68, 69, 71, 72, 75-78, and 80-82 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chase (U.S. 3,225,469) [469b].
Regarding Claim 68, Reference [469b] discloses at least two paper clips (16, 17) positioned directly on top of each other, having a large loop and a small loop that is positioned in the inner region that is enclosed thereby, and a connecting element (sheath Fig. 9) characterized in that the connecting element holds the small loop of the one paper clip in the region that is enclosed by the large loop of the other paper clip and on the one side of the loops positioned one inside the other, across their longitudinal broad side, there is a free large loop of the one paper clip and on the other side of the loops positioned one inside the other, across their longitudinal broad side, there is a free small loop of the other paper clip.
Regarding Claim 69, Reference [469b] discloses wherein the connecting element is a sheath with two flat large surfaces (top/bottom) into which one of the loops of each of the two paper clips is slid in such a way that the sheath holds the two paper clips in position so that their other loop is ready to clip an item that is to be held between it and the outer surface of the large surface of the sheath facing it, with the two loops of the paper clips that are inserted into one and the same sheath being positioned one on top of and separate from each other.
Regarding Claim 71, Reference [469b] discloses wherein the sheath is a flexible tube segment.
Regarding Claim 72, Reference [469b] discloses wherein the finished inner cross-section of the sheath is dimensioned and embodied so that two loops of two different paper clips can be accommodated independently of each other in the sheath without one loop having to be inserted into the inner region enclosed by the other loop.
Regarding Claim 75, Reference [469b] discloses wherein the sheath has a tongue (47), which protrudes from the sheath in the direction of the longitudinal axis (L) of the sheath.
Regarding Claim 76, Reference [469b] discloses wherein the sheath has at least one - or better yet two – wings (sides 44, 45), which extend(s) away from it in a direction transverse to the longitudinal axis (L) of the sheath.
Regarding Claim 77, Reference [469b] discloses wherein the connecting element is a sheath into which the large loop of the one paper clip, together with the small loop of the other paper clip that is positioned in the inner region that is enclosed thereby, is inserted through an open first narrow end of the sheath.
Regarding Claim 78, Reference [469b] discloses wherein the inner cross-section of the sheath is embodied so that the large loop of the paper clip inserted into it, at least in the region of its tip, rests with frictional engagement internally against the longitudinal narrow sides of the sheath and/or rests with frictional engagement internally against the longitudinal broad sides of the sheath.
Claim 80, as best understood, Reference [469b] discloses wherein the free end of the small loop is bent slightly inward preferably by 30° to 60° and ideally by 45° +/- 5° and thus forms a bend.
Regarding Claim 81, as best understood, Reference [469b] discloses wherein the connecting element is embodied in the form of a double claw, which consists of a main claw part (42) that bridges over the plane that one large loop defines between its two legs; the main claw part is adjoined on both leg sides by claw-like wrap-arounds that each grasp around a leg of a large loop.
Regarding Claim 82, as best understood, Reference [469b] discloses wherein the connecting element is embodied as a plate which is interconnected with both legs of a large loop, preferably by melding.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. a paper clip system, does not depend on its method of production, i.e. melding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON W SAN/            Primary Examiner, Art Unit 3677